Citation Nr: 0909569	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


ISSUE

Entitlement to service connection for a sleep disturbance 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1991 to 
March 1995, and his decorations include the Southwest Asia 
Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In June 2008, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.  Although not noted during the Veteran's June 1989 
enlistment examination, the record contains clear and 
unmistakable evidence of a preexisting sleep disorder.

2.  Clear and unmistakable evidence shows that the Veteran's 
preexisting sleep disorder was not aggravated during active 
military service.


CONCLUSION OF LAW

A pre-existing sleep disorder was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a sleep 
impairment/disturbance disorder.  In correspondence dated in 
May 1999 he complained of irregular sleeping patterns, which 
he said "simply means I am unable to sleep at night.  At 
other times I may sleep for longer than normal."  He 
reported that these sleeping patterns had been going on for a 
few years, and added that he no longer paid them much 
attention.  During a psychiatric examination in September 
1999 by a private physician he was documented as reporting 
"having insomnia "most of my life (over 15 years) which is 
variable in intensity and consisting largely of difficulty 
falling asleep without a great deal of early morning 
awakening."  

In determining whether the Veteran's sleep disorder is 
related to service, the Board will first address whether the 
presumption of soundness attaches in this instance and, if 
so, whether it has been rebutted by clear and unmistakable 
evidence.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the Veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id.

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the Veteran's claim is one for service connection.  

Enlistment examination done in June 1989 documented no sleep 
disorder, and none was reported by the Veteran.  Accordingly, 
since a sleep disorder was not "noted" upon the Veteran's 
entrance to service, the presumption of soundness attaches 
and VA bears the burden of meeting the two prong test.  38 
C.F.R. § 3.304(b); see Bagby, 1 Vet. App. 227. 

In a May 1999 statement, the Veteran's mother reported that 
prior to his entry into active military service the Veteran 
"didn't require a lot of sleep - 6 hours ?."  At a 
September 1999 psychiatric examination the Veteran reported a 
15 year history of sleep impairment, which denotes 
symptomatology many years prior to his entry into active 
Entitlement to service connection for a sleep disturbance 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1991 to 
March 1995, and his decorations include the Southwest Asia 
Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In June 2008, the Board remanded this case for further 
development.


FINDINGS OF FACT

1.  Although not noted during the Veteran's June 1989 
enlistment examination, the record contains clear and 
unmistakable evidence of a preexisting sleep disorder.

2.  Clear and unmistakable evidence shows that the Veteran's 
preexisting sleep disorder was not aggravated during active 
military service.


CONCLUSION OF LAW

A pre-existing sleep disorder was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a sleep 
impairment/disturbance disorder.  In correspondence dated in 
May 1999 he complained of irregular sleeping patterns, which 
he said "simply means I am unable to sleep at night.  At 
other times I may sleep for longer than normal."  He 
reported that these sleeping patterns had been going on for a 
few years, and added that he no longer paid them much 
attention.  During a psychiatric examination in September 
1999 by a private physician he was documented as reporting 
"having insomnia "most of my life (over 15 years) which is 
variable in intensity and consisting largely of difficulty 
falling asleep without a great deal of early morning 
awakening."  

In determining whether the Veteran's sleep disorder is 
related to service, the Board will first address whether the 
presumption of soundness attaches in this instance and, if 
so, whether it has been rebutted by clear and unmistakable 
evidence.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the Veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id.

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" pre-existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the Veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the Veteran's claim is one for service connection.  

Enlistment examination done in June 1989 documented no sleep 
disorder, and none was reported by the Veteran.  Accordingly, 
since a sleep disorder was not "noted" upon the Veteran's 
entrance to service, the presumption of soundness attaches 
and VA bears the burden of meeting the two prong test.  38 
C.F.R. § 3.304(b); see Bagby, 1 Vet. App. 227. 

In a May 1999 statement, the Veteran's mother reported that 
prior to his entry into active military service the Veteran 
"didn't require a lot of sleep - 6 hours ?."  At a 
September 1999 psychiatric examination the Veteran reported a 
15 year history of sleep impairment, which denotes 
symptomatology many years prior to his entry into active 
military service.  In addition, in a January 2005 statement, 
he wrote that he had "had insomnia most of [his] life."  
Moreover, during his September 2008 C&P examination he 
reported "some hyperactivity as a child" that, according to 
the examiner, included some sleep difficulties.  Based on 
these disinterested statements made by the Veteran and his 
mother, the Board finds that the evidence clearly and 
unmistakably favors a conclusion that he had a sleep disorder 
prior to his entry into active military service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence); see also Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (lay evidence is competent if it 
is limited to matters that the witness has actually observed 
and is within the realm of the witnesses personal knowledge).  
There is no competent medical evidence to contradict or 
otherwise question the validity of this conclusion.  

Having found clear and unmistakable evidence of a pre-
existing disorder, the next inquiry is whether there is clear 
and unmistakable evidence that the disability was not 
aggravated during service.  VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress" 
of the pre-existing condition.  38 U.S.C. § 1153; 38 C.F.R. 
§§ 3.304(b), 3.306(b).  If this burden is met, then the 
Veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the Veteran's claim is 
one for service connection.  

While the Veteran currently complains of disrupted sleep due 
to "sounds, voices, sharp pains, blows, [and] vague feelings 
of dread," and of increased sleep deprivation after service, 
the evidence clearly demonstrates that his pre-existing sleep 
disturbance disorder did not increase in disability during 
service.  Service treatment records (STRs) contains no record 
of any complaints, diagnosis, or treatment for a sleep 
problem.  Moreover, competent medical evidence instructs that 
the Veteran's "reported sleep problem is not caused by or a 
result of his military service."  According to the September 
2008 examiner, "there is no known incident or condition 
which occurred during the [V]eteran's military service which 
would cause sleep difficulties."  The examiner further noted 
that the Veteran "reported sleep difficulties prior to his 
military service," and "did not report sleep difficulties 
on his discharge physical exam."  The Board finds this 
opinion, which was based on a personal examination of the 
Veteran and review of the claims file; and which included a 
detailed rationale for the examiner's opinion, to be highly 
probative evidence against the Veteran's claim.  Based on 
this absence, and in the absence of any contemporaneously 
noted lay or medical evidence of symptomatology during 
service, the Board finds by clear and unmistakable evidence 
that the Veteran's pre-existing sleep disturbance disorder 
did not increase in severity/was not aggravated by active 
military service.  Accordingly, the Veteran's claim for 
service connection must be denied.  38 C.F.R. §§ 3.303, 
3.304.  

The Board further notes that the provisions of 38 C.F.R. § 
3.317 are inapplicable since the Veteran's sleep disorder 
preexisted his entry into active military service.  In this 
regard, because it would exceed VA's statutory authority to 
compensate for aggravation of disabilities resulting from 
preexisting undiagnosed illnesses.  See 60 Fed. Reg. 6660 
(Feb. 3, 1995).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in September 2002 the Veteran was apprised 
of the information and evidence necessary to substantiate his 
claim for service connection for a sleep disorder; of the 
evidence that VA would seek to provide; and of the 
information and evidence that he was expected to provide.  
Although he was not apprised of how VA determines disability 
ratings and effective dates, since his claim is being denied 
no disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  

As to the duty to assist, STRs and private medical records 
have been obtained and made a part of the file.  The Veteran 
was also accorded a C&P examination.  He also corresponded 
with VA regarding his claim, and submitted statements from 
family and friends regarding his claimed disorder.  The Board 
is thus satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a sleep disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


